Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 6, the prior art of record does not disclose a stent system including a wire, first and second stents, first and second outer sheaths fixed to a portion of the wire, the second stent simultaneously abutting against both a proximal end of the first outer sheath and a distal end of the second outer sheath when completely closed, in combination with the other claimed elements. The closest prior art, Molaei et al. (US 2015/0112376A1), discloses a second stent (Fig. 13; [0097]) that is completely closed but does not disclose the first and second outer sheaths being at a fixed distance such that the second stent simultaneously abuts against both a proximal end of the first outer sheath and a distal end of the second outer sheath.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771